                      Case 2:20-cv-01812-JCM-NJK Document 23 Filed 12/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    CENTER FOR BIOLOGICAL DIVERSITY,                      Case No. 2:20-CV-1812 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     DAVID BERNHARDT,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Center for Biological Diversity’s motion to shorten
               14     time on its motion for summary judgment. (ECF No. 18).
               15            Plaintiff requests an expedited briefing schedule and has proposed the following:
               16     defendants’ response to plaintiff’s motion for summary judgment, (ECF No. 17), is due on or
               17     before December 14, 2020, and plaintiff’s reply, if any, is due on or before December 21, 2020.
               18     (ECF No. 18). Good cause appearing, the court adopts plaintiff’s proposed briefing schedule.
               19     However, this court does not yet find that a hearing as requested is necessary.
               20            Additionally, defendants have since moved to dismiss plaintiff’s claims. (ECF No. 20).
               21     Having reviewed that motion and in the interest of judicial economy, this court sua sponte
               22     expedites briefing on that motion as well. The briefing schedule shall mirror the above, so that
               23     this court may adjudicate the motions together. Plaintiff’s response to defendants’ motion to
               24     dismiss, (id.), is hereby due on or before December 14, 2020, and defendants’ reply, if any, is
               25     due on or before December 21, 2020.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01812-JCM-NJK Document 23 Filed 12/02/20 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for an
                3     order shortening time, (ECF No. 18), be, and the same hereby is, GRANTED in part and
                4     DENIED in part.
                5            IT IS FURTHER ORDERED that defendants’ response to plaintiff’s motion for summary
                6     judgment, (ECF No. 17), is due on or before December 14, 2020. Plaintiff’s reply brief is due on
                7     or before December 21, 2020.
                8     IT IS FURTHER ORDERED that plaintiff’s response to defendants’ motion for summary
                9     judgment, (ECF No. 20), is due on or before December 14, 2020. Defendants’ reply brief is due
              10      on or before December 21, 2020.
              11             DATED December 2, 2020.
              12                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
